Garnett, J. The errors assigned on this appeal are all based upon the supposition that a bill of exceptions has been brought to this court. We find, however, that there is no bill of exceptions. There is none in the transcript, which only includes a copy of the praecipe, summons, pleadings, appearance and withdrawal of appearance, verdict, orders of court and appeal bond. A separate paper entitled, “ Adams v. The J. Obermann Brewing Company,” was left with the clerk of, but was never filed in this court; and we presume the paper was intended to be the original bill of exceptions in the Superior Court, but are not warranted in treating it as a part of this record. There is nothing to connect it with this record, nor do we find any stipulation that the original bill of exceptions may be so used. The original bill may be incorporated in the transcript of the record by agreement of the parties (Sess. Laws, 1887, 147), but otherwise this court has no authority to examine it. The judgment is affirmed. Judgment affirmed.